Exhibit 10.1

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”). THIS NOTE HAS BEEN ACQUIRED FOR INVESTMENT ONLY AND
MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF REGISTRATION OF THE
RESALE THEREOF UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED.

 

PROMISSORY NOTE

 

Principal Amount: $250,000

Dated as of February 1, 2013

 

Beverly Hills, California

 

Azteca Acquisition Corporation, a Delaware corporation (“Maker”), promises to
pay to the order of Azteca Acquisition Holdings, LLC or its registered assigns
or successors in interest (“Payee”), or order, the principal sum of Two Hundred
and Fifty Thousand Dollars ($250,000) in lawful money of the United States of
America, on the terms and conditions described below. All payments on this Note
shall be made by check or wire transfer of immediately available funds or as
otherwise determined by Maker to such account as Payee may from time to time
designate by written notice in accordance with the provisions of this Note.

 

1.                                      Principal. The principal balance of this
promissory note (this “Note”) shall be payable on the earlier of: (i) the date
on which Maker consummates an initial business combination, or (ii) April 6,
2013 (the “Due Date”). The principal balance may be prepaid at any time.

 

2.                                      Interest. No interest shall accrue on
the unpaid principal balance of this Note.

 

3.                                      Application of Payments. All payments
shall be applied first to payment in full of any costs incurred in the
collection of any sum due under this Note, including (without limitation)
reasonable attorney’s fees, then to the payment in full of any late charges and
finally to the reduction of the unpaid principal balance of this Note.

 

4.                                      Events of Default. The following shall
constitute an event of default (“Event of Default”):

 

(a)                                 Failure to Make Required Payments. Failure
by Maker to pay the principal amount due pursuant to this Note within five
(5) business days of the Due Date.

 

(b)                                 Voluntary Bankruptcy, Etc. The commencement
by Maker of a voluntary case under any applicable bankruptcy, insolvency,
reorganization, rehabilitation or other similar law, or the consent by it to the
appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) of Maker or for any
substantial part of its property, or the making by it of any assignment for the
benefit of creditors, or the failure of Maker generally to pay its debts as such
debts become due, or the taking of corporate action by Maker in furtherance of
any of the foregoing.

 

(c)                                  Involuntary Bankruptcy, Etc. The entry of a
decree or order for relief by a court having jurisdiction in the premises in
respect of Maker in an involuntary case under any applicable bankruptcy,
insolvency or other similar law, or appointing a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of Maker or for any
substantial part of its property, or ordering the winding-up or liquidation of
its affairs, and the continuance of any such decree or order unstayed and in
effect for a period of 60 consecutive days.

 

5.                                      Remedies.

 

(a)                                 Upon the occurrence of an Event of Default
specified in Section 4(a) hereof, Payee may, by written notice to Maker, declare
this Note to be due immediately and payable, whereupon the unpaid principal
amount of this Note, and all other amounts payable thereunder, shall become
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby expressly waived, anything contained herein
or in the documents evidencing the same to the contrary notwithstanding.

 

--------------------------------------------------------------------------------


 

(b)                                 Upon the occurrence of an Event of Default
specified in Sections 4(b) and 4(c), the unpaid principal balance of this Note,
and all other sums payable with regard to this Note, shall automatically and
immediately become due and payable, in all cases without any action on the part
of Payee.

 

6.                                      Waivers. Maker and all endorsers and
guarantors of, and sureties for, this Note waive presentment for payment,
demand, notice of dishonor, protest, and notice of protest with regard to the
Note, all errors, defects and imperfections in any proceedings instituted by
Payee under the terms of this Note, and all benefits that might accrue to Maker
by virtue of any present or future laws exempting any property, real or
personal, or any part of the proceeds arising from any sale of any such
property, from attachment, levy or sale under execution, or providing for any
stay of execution, exemption from civil process, or extension of time for
payment; and Maker agrees that any real estate that may be levied upon pursuant
to a judgment obtained by virtue hereof, on any writ of execution issued hereon,
may be sold upon any such writ in whole or in part in any order desired by
Payee.

 

7.                                      Unconditional Liability. Maker hereby
waives all notices in connection with the delivery, acceptance, performance,
default, or enforcement of the payment of this Note, and agrees that its
liability shall be unconditional, without regard to the liability of any other
party, and shall not be affected in any manner by any indulgence, extension of
time, renewal, waiver or modification granted or consented to by Payee, and
consents to any and all extensions of time, renewals, waivers, or modifications
that may be granted by Payee with respect to the payment or other provisions of
this Note, and agrees that additional makers, endorsers, guarantors, or sureties
may become parties hereto without notice to Maker or affecting Maker’s liability
hereunder.

 

8.                                      Notices. All notices, statements or
other documents which are required or contemplated by this Agreement shall be:
(i) in writing and delivered personally or sent by first class registered or
certified mail, overnight courier service or facsimile or electronic
transmission to the address designated in writing, (ii) by facsimile to the
number most recently provided to such party or such other address or fax number
as may be designated in writing by such party and (iii) by electronic mail, to
the electronic mail address most recently provided to such party or such other
electronic mail address as may be designated in writing by such party. Any
notice or other communication so transmitted shall be deemed to have been given
on the day of delivery, if delivered personally, on the business day following
receipt of written confirmation, if sent by facsimile or electronic
transmission, one (1) business day after delivery to an overnight courier
service or five (5) days after mailing if sent by mail.

 

9.                                      Construction. THIS NOTE SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE,
WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF.

 

10.                               Severability. Any provision contained in this
Note which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

11.                               Trust Waiver. Notwithstanding anything herein
to the contrary, Payee hereby waives any and all right, title, interest or claim
of any kind (“Claim”) in or to any distribution of or from the trust account in
which the proceeds of the initial public offering (the “IPO”) conducted by Maker
(including the deferred underwriters discounts and commissions) and the proceeds
of the sale of the warrants issued in a private placement that occurred prior to
the effectiveness of the IPO, as described in greater detail in the registration
statement and prospectus filed with the Securities and Exchange Commission in
connection with the IPO, and hereby agrees not to seek recourse, reimbursement,
payment or satisfaction for any Claim against the trust account for any reason
whatsoever.

 

12.                               Amendment; Waiver. Any amendment hereto or
waiver of any provision hereof may be made with, and only with, the written
consent of Maker and Payee.

 

--------------------------------------------------------------------------------


 

13.                               Assignment. No assignment or transfer of this
Note or any rights or obligations hereunder may be made by any party hereto (by
operation of law or otherwise) without the prior written consent of the other
party hereto and any attempted assignment without the required consent shall be
void.

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 

 

 

AZTECA ACQUISITION CORPORATION

 

 

 

 

By:

/s/ Gabriel Brener

 

 

Name: Gabriel Brener

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------